74 F.3d 1242
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Fernando BUSTILLO, Plaintiff-Appellant,v.Gary L. HENMAN, et al., Defendants-Appellees.
No. 95-1681.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 4, 1995.Decided Jan. 17, 1996.

Before POSNER, Chief Judge, and FLAUM and EASTERBROOK, Circuit Judges.

ORDER

1
The appellant seeks injunctive relief against the warden and other personnel at the Marion Federal Penitentiary.  Although the parties' briefs state that appellant is an inmate of Marion, the address on the appellant's brief is a different prison.  We directed the parties to submit statements concerning the appellant's whereabouts and, if he is no longer at Marion, whether his request for equitable relief is moot.  The statements have been submitted, and they reveal that the appellant has indeed been transferred to a different prison.


2
Appellant's request for injunctive relief that would change the terms of his custody at Marion is moot.  We therefore vacate the order of the district court denying his request for an injunction, and remand with directions to dismiss all equitable claims as moot.  Department of the Treasury v. Galioto, 477 U.S. 556 (1986);  United States v. Munsingwear, Inc., 340 U.S. 36 (1950).  This order does not affect any outstanding request for damages.